Case 1:21-cv-02102-WMR-CCB Document1 Filed 05/19/21 Page 1 of 21

' CE
ERK'S OFFI
FILED It "3 -Atianta

MAY 13 2021

N, Clerk

IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF GEORGIA 7

   

  

ATTE

) COMPLAINT
TORRI HICKS )
e
Plaintiff ) 1 ° 2 1 -CV-? 1 0 2
Vv. ) DEMAND FOR BENCH
)
EQUIFAX INFORMATION )
SERVICES, LLC, EXPERIAN )
INFORMATION SOLUTIONS, INC. )
and TRANS UNION, LLC, )
Defendants.
PLAINTIFF’S COMPLAINT

Plaintiff, Torri Hicks brings this action against the above Defendants, Plaintiff allege
the following based upon information and belief, the investigation of counsel, and personal

knowledge as to the allegations pertaining to themselves

1. JURISDICTION AND VENUE
1. The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1367, as well as
15 U.S.C. § 1681 et seq.

2) Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2), being
Case 1:21-cv-02102-WMR-CCB Document1 Filed 05/19/21 Page 2 of 21

that the acts and transactions occurred here, Plaintiff resides here, and the Defendants

transacts business here.

3. Plaintiff brings this action for damages arising from the Defendants’ violations of
15 U.S.C. § 1681 et seq., commonly known as the Fair Credit Reporting Act (“FCRA”).

4 Plaintiff is seeking damages and declaratory and injunctive relief.
3. PARTIES
5. Plaintiff Torri Hicks (Hicks) at all times relevant to this litigation is a natural

person and a citizen of the United States and a resident of the State of Georgia. At all
times material hereto, Plaintiff was a “consumer” as said term is defined under 15 U.S.C.
§ 1681a(c).

6. Defendant Equifax Information Services, LLC (Equifax) is a consumer
reporting agency as defined by 15 U.S.C. § 1681la(f) and conducts substantial and
regular business activities in this judicial district. Defendant Equifax is a Georgia
corporation registered to do business in the State of Georgia. At all times material here
to Equifax is a consumer reporting agency regularly engaged in the business of
assembling, evaluating and disbursing information concerning consumers for the
purpose of furnishing consumer reports, as said term is defined under 15 U.S.C. §
1681(d) to third parties.

ts Defendant, Experian Information Solutions, INC (Experian) is a consumer
reporting agency as defined by 15 U.S.C. § 168la(f) and conducts substantial and
regular business activities in this judicial district. Defendant Experian is a California
corporation registered to do business in the State of Georgia. At all times material here
to Experian is a consumer reporting agency regularly engaged in the business of
assembling, evaluating and disbursing information concerning consumers for the

purpose of furnishing consumer reports, as said term is defined under 15 U.S.C. §
Case 1:21-cv-02102-WMR-CCB Document1 Filed 05/19/21 Page 3 of 21

1681(d) to third parties.

8. Defendant TransUnion, LLC, (TransUnion) is a consumer reporting agency
as defined by 15 U.S.C. § 1681a(f) and conducts substantial and regular business
activities in this judicial district. Defendant TransUnion is an Illinois corporation
registered to do business in the State of Georgia. At all times material here to
TransUnion is a consumer reporting agency regularly engaged in the business of
assembling, evaluating and disbursing information concerning consumers for the
purpose of furnishing consumer reports, as said term is defined under 15 U.S.C. §
1681(d) to third parties.

9. At all times relevant to this litigation, defendant Equifax, Experian,

TransUnion are collectively regarded as Defendants.

10. At all times material hereto, Defendants disbursed consumer reports to third

parties under a contract for monetary compensation.

Ll. At all times material hereto, the defendants acted individually, jointly, in
concert with one another other, formulated, directed, controlled, conspired, substantially
assisted, enabled and/or participated, and as agents of one another concerning the

matters alleged herein.

3. FACTUAL ALLEGATION AGAINST DEFENDANTS

WZe Plaintiff brings this action against the Defendants to obtain relief for his self
for the Defendants’ violations of the Fair Credit Reporting Act (““FCRA”), 15 U.S.C. §
1681, et seq.
Case 1:21-cv-02102-WMR-CCB Document 1 Filed 05/19/21 Page 4 of 21

13. Defendants are FCRA-governed “consumer reporting agency” that selectively
decides which information to provide to consumers that request the FCRA-governed
information in its possession and which information it will hide from consumers. It
withholds certain information in order to minimize its compliance costs and to avoid

customer service inquiries directed at it and its business partners.

14. Defendants thus deprives consumers of valuable congressionally-mandated
information and makes it more difficult for consumers, such as Plaintiff, to correct errors
relating to these public records that are caused by Defendants and/or its private vendor
sources, but not by any courthouse or other government body that Defendants often

misidentifies as its “source”.
Case 1:21-cv-02102-WMR-CCB Document 1 Filed 05/19/21 Page 5 of 21

15. For several years, Defendants have obtained its information about
bankruptcies, civil judgments, and tax liens (i.e., “public records”

information) from other private businesses it calls “vendors.”

16. Defendants have not retrieved actual public records from
courthouses or actual government offices for many years. During all
times relevant to this action, Defendants have never done any

independent audit of the substantive accuracy of the public records.

17. Defendants have long been aware of the problems alleged herein
and the failure of its current procedures to ensure complete and accurate

public records.

18. Indeed, Defendants received hundreds, if not thousands, of
consumer disputes per month about public records items being

misreported on personal credit reports.

19. On or about January 10, 2019, and per the TransUnion credit report,
the following accounts were deleted from the credit report of Torri Hicks,
Dept of ed/Navient (listed seven times), Direct Loan SVC Systems (listed
five times) Navient (listed seven times). The above accounts were added

back on the credit report of Torri Hicks as of May 2019.

20. On or about December 17, 2019, and per the Experian credit
report, the following accounts were deleted from the credit report of Torri
Hicks, Navient Solutions (11 times) Dept of ed/Navient (listed 7 times).
The above accounts were later added back on the credit report of Torri

Hicks.

21. On or about December 28, 2019, and per the Equifax credit report,

the following accounts were deleted from the credit report of Torri Hicks,
Case 1:21-cv-02102-WMR-CCB Document1 Filed 05/19/21 Page 6 of 21

Dept of ed/Navient (listed 7 times) Navient (listed 5 times) US
Department of Education (listed 5 times) Sallie Mae (listed 4 times).
However, the accounts were later added back on the credit report of Torri

Hicks.

22. The reinsertion of the above accounts to Plaintiffs credit report is
inaccurate and has caused plaintiff lots of injuries. Therefore, Plaintiff's
injury was caused by the re-inclusion of the inaccurate accounts that was

previously deleted.

23. Plaintiff has requested Defendants to delete the account but Defendants have failed

and continue to fail to delete the said accounts.

24. The inaccuracy was due to the Defendants’ failure to follow reasonable procedures

to assure maximum possible accuracy

25. At all times pertinent hereto, Defendants’ conduct was a result of its deliberate
policies and practices, was willful, and carried out in reckless disregard for a
consumer’s rights as set forth under section 1681g(a)(2) of the FCRA, and further

assumed an unjustifiably high risk of harm.

26. Defendants’ conduct was not a mere mistake or accident. Instead, it was the

intended result of its standard operating procedures.

27. The inaccurate reporting occurred because Defendants failed to follow reasonable
procedures to assure maximum possible accuracy in the preparation of the credit

reports and credit files it publishes and maintains concerning Plaintiff.
28. Yet, upon information and belief, Defendants failed to adopt reasonable
procedures (or any procedures whatsoever) to update and correct its public record

information.

29. Defendants did so even though it has been sued repeatedly for failing to adopt
Case 1:21-cv-02102-WMR-CCB Document1 Filed 05/19/21 Page 7 of 21

reasonable procedures to timely gather and report updated public record information.
See, e.g., Williams v. Experian Info. Solutions, Inc., Case No. 1:13-cv-1102 (E.D. Va.
2013); Beattie v. Experian Info. Solutions, Inc., Case No. 1:13-cv-1195 (E.D. Va.
2013).

30. At all times pertinent hereto, Defendants were acting by and through their agents,
servants and/or employees, who were acting within the scope and course of its

employment, and under the direct supervision and control of the Defendants herein.

31. At all times pertinent hereto, the conduct of the Defendants, as well as that of their
agents, servants and/or employees, was malicious, intentional, willful, reckless,

negligent and in wanton disregard for federal law and the rights of the Plaintiff herein

32. Defendants’ acts were intentional and proximately caused Plaintiff to suffer

emotional distress and financial loss.

33. As a result of the acts and conducts allege above, Plaintiff has endured fear,
humiliation, embarrassment, mental pain, suffering, inconvenience, and financial

injury, including lost business profits.

Count I:
VIOLATION OF FAIR CREDIT REPORTING ACT §15 U.S.C. 1681i

Against all Defendants
34. Plaintiff hereby re-alleges paragraphs 1 through 33 as if specifically set forth.

35. Defendants violated 15 U.S.C. §1681i(a)(1)(5)(B) by inserting previously deleted

false information into Plaintiffs file without requiring that the furnisher of the

information certify that the information is complete and accurate.

36. Defendants are consumer reporting agencies as defined in 15 USC § 1681a(f).
Case 1:21-cv-02102-WMR-CCB Document 1 Filed 05/19/21 Page 8 of 21

37. Defendants prepared, compiled, issued, assembled, transferred, published, and
otherwise reproduced consumer reports regarding Plaintiff as that term is defined in 15

USC 1681a.

38. Plaintiff is a “consumer” as stipulated under 15 U.S.C. § 1681a(c).

39. Defendants violated 15 U.S.C. §1681i(a)(1)(5)(B) by failing to send Plaintiff a

notice that previously deleted information had been reinserted into his consumer file.

40. Defendants violated 15 U.S.C. §1681i(a)(1)(5)(C) by failing to maintain
reasonable procedures designed to prevent the reappearance of previously deleted

information in a consumer report.

41. Defendants violated 15 U.S.C. §1681i(c) by failing to note, in consumer reports
produced subsequent to Mr. Plaintiff's dispute, a clear notice that the false information

was disputed.

42. As a result of the conduct, actions and inactions of Defendants, Plaintiff has
experienced actual damages including, but not limited to, severe damage to his
reputation, embarrassment, humiliation, invasion of privacy, frustration and other

emotional distress.

43, Plaintiff has suffered a concrete injury in fact that is directly traceable to

Defendants’ conduct, and is likely to be redressed by a favorable decision in this action.

44. Defendants’ conduct, actions and inactions were willful, rendering it liable for
punitive damages in an amount to be determined by the Court pursuant to 15 U.S.C.
§1681n. In the alternative, Defendants were negligent, entitling the Plaintiff to recover

under 15 U.S.C. §1681o.

45. The Plaintiff is entitled to recover actual damages, statutory damages, punitive
Case 1:21-cv-02102-WMR-CCB Document 1 Filed 05/19/21 Page 9 of 21

Count II:
VIOLATION OF 15 U.S.C. §1681E(B) ACCURACY OF REPORT.
Against all defendants

46. Plaintiff hereby re-alleges paragraphs 1 through 33 as if specifically set forth.
47. 15 U.S.C. § 168le (b) provides that: whenever a consumer reporting agency

prepares a consumer report it shall follow reasonable procedures to assure maximum

possible accuracy of the information concerning the individual about whom the report

relates.
48. Defendants are consumer reporting agencies as defined in 15 USC § 1681a(f).
49. Plaintiff is a “consumer” as stipulated under 15 U.S.C. § 1681a(c).
50. Defendants prepared, compiled, issued, assembled, transferred, published, and

otherwise reproduced consumer reports regarding Plaintiff as that term is defined in 15

USC 168la.

51. Such reports contained information about Plaintiff that was false, misleading,

and inaccurate.

52. Defendants willfully failed to maintain and/or follow reasonable procedures to
assure maximum possible accuracy of the information it reported to one or more third

parties pertaining to Plaintiff, in violation of 15 USC 1681e(b).

53. On or about January 10, 2019, and per the TransUnion credit report, the
following accounts were deleted from the credit report of Torri Hicks, Dept of
ed/Navient (listed seven times), Direct Loan SVC Systems (listed five times) Navient
(listed seven times). The above accounts were added back on the credit report of Torri

Hicks as of May 2019.
Case 1:21-cv-02102-WMR-CCB Document1 Filed 05/19/21 Page 10 of 21

54. On or about December 17, 2019, and per the Experian credit report, the
following accounts were deleted from the credit report of Torri Hicks, Navient
Solutions (11 times) Dept of ed/Navient (listed 7 times). The above accounts were later

added back on the credit report of Torri Hicks.

55. On or about December 28, 2019, and per the Equifax credit report, the following
accounts were deleted from the credit report of Torri Hicks, Dept of ed/Navient (listed
7 times) Navient (listed 5 times) US Department of Education (listed 5 times) Sallie
Mae (listed 4 times). However, the accounts were later added back on the credit report

of Torri Hicks.

56. The reinsertion of the above accounts to Plaintiff's credit report is inaccurate and
has caused plaintiff lots of injuries. Therefore, Plaintiff's injury was caused by the re-

inclusion of the inaccurate accounts that was previously deleted.

57. Plaintiff has requested Defendants to delete the account but Defendants have failed

and continue to fail to delete the said accounts.

58. The inaccuracy was due to the Defendants’ failure to follow reasonable procedures

to assure maximum possible accuracy

39. Defendants violated 15 U.S.C. §1681e(b) by failing to establish and/or to follow
reasonable procedures to assure maximum possible accuracy in the preparation of

Plaintiff's credit report and credit files it published and maintained.

60. As a result of the conduct, actions and inactions of Defendants, the Plaintiff
suffered actual damages including without limitation, by example only and as described
herein by Plaintiff's: credit damage, higher interest rates, damage to reputation,
informational injury, embarrassment, humiliation and other emotional and mental

distress.

10
Case 1:21-cv-02102-WMR-CCB Document1 Filed 05/19/21 Page 11 of 21

61. Defendants’ conduct, actions and inactions were willful, rendering it liable for
punitive damages in an amount to be determined by the Court pursuant to 15 U.S.C. §
1681n. In the alternative, Defendants were negligent, which entitles Plaintiff to
recovery under 15 U.S.C. §1681o.

62. The Plaintiff is entitled to recover actual damages, statutory damages, costs and
attorney’s fees from Defendants in an amount to be determined by the Court pursuant

to 15 U.S.C. § 1681n and §1681o.

Count III:
Violation of 15 U.S.C. § 1681i(a)(1) Reinvestigations of Disputed Information
Against all Defendants

63. Plaintiff hereby re-alleges paragraphs 1 through 33 as if specifically set forth.

64. U.S.C § 1681i(a)(1) provides that; if the completeness or accuracy of any item of
information contained in a consumer’s file at a consumer reporting agency is disputed
by the consumer and the consumer notifies the agency directly, or indirectly through a
reseller, of such dispute, the agency shall, free of charge, conduct a reasonable
reinvestigation to determine whether the disputed information is inaccurate and record
the current status of the disputed information, or delete the item from the file in
accordance with paragraph (5), before the end of the 30-day period beginning on the

date on which the agency receives the notice of the dispute from the consumer or

reseller.
65. Defendants are consumer reporting agencies as defined in 15 USC § 1681a(f).
66. Plaintiff is a “consumer” as stipulated under 15 U.S.C. § 1681a(c).
67. Defendants prepared, compiled, issued, assembled, transferred, published, and

otherwise reproduced consumer reports regarding Plaintiff as that term is defined in 15

USC 1681la.

11
Case 1:21-cv-02102-WMR-CCB Document1 Filed 05/19/21 Page 12 of 21

68. Defendants violated 15 U.S.C § 1681i(a)(1) by its conduct which includes, but
is not limited to, failing to conduct a reasonable reinvestigation to determine whether

the disputed information was inaccurate and to subsequently delete the information

from the file.
69. As a result of this conduct, the Plaintiff suffered actual damages.
70. Defendants’ conduct, actions, and inaction were willful, rendering it liable for

punitive damages in an amount to be determined by the Court pursuant to 15 U.S.C. §
1681n.

71. The Plaintiff is therefore entitled to recover actual damages, statutory
damages, punitive damages, costs, and his attorney’s fees from the Defendants pursuant

to 15 U.S.C. § 1681n and/or 15 U.S.C. § 1681o.

Count IV:
VIOLATION OF 15 U.S.C. § 16811(A)(2) PROMPT NOTICE OF DISPUTE TO
FURNISHER OF INFORMATION
Against all Defendants
72. Plaintiff hereby re-alleges paragraphs 1 through 33 as if specifically set forth.

73. U.S.C § 1681i(a)(2) provides that;

(A) In general. Before the expiration of the 5-business-day period
beginning on the date on which a consumer reporting agency
receives notice of a dispute from any consumer or a reseller in
accordance with paragraph (1), the agency shall provide notification
of the dispute to any person who provided any item of information
in dispute, at the address and in the manner established with the
person. The notice shall include all relevant information regarding
the dispute that the agency has received from the consumer or

reseller.

12
Case 1:21-cv-02102-WMR-CCB Document1 Filed 05/19/21 Page 13 of 21

(B) Provision of other information. The consumer reporting agency
shall promptly provide to the person who provided the information

in dispute all relevant information regarding the dispute
74. Defendants are consumer reporting agencies as defined in 15 USC § 1681a(f).
75. Plaintiff is a “consumer” as stipulated under 15 U.S.C. § 1681a(c).
76. Defendants prepared, compiled, issued, assembled, transferred, published, and

otherwise reproduced consumer reports regarding Plaintiff as that term is defined in 15

USC 1681a.

77. Defendants violated 15 U.S.C § 1681i(a)(2) by its conduct which includes, but is
not limited to, failing to send to the furnishes all relevant information that it received in

Plaintiff's dispute letters.

78. As a result of this conduct, the Plaintiff suffered actual damages.

79. Defendants’ conduct, actions, and inaction were willful, rendering it liable for
punitive damages in an amount to be determined by the Court pursuant to 15 U.S.C. §
1681n.

80. The Plaintiff is therefore entitled to recover actual damages, statutory damages,
punitive damages, costs, and his attorney’s fees from the Defendants pursuant to 15
U.S.C. § 1681n and/or 15 U.S.C. § 16810.

13
Case 1:21-cv-02102-WMR-CCB Document1 Filed 05/19/21 Page 14 of 21

Count V:
VIOLATION OF _15_U.S.C. § 1681I(A)(4)_ CONSIDERATION OF CONSUMER
INFORMATION
Against all Defendants

81. Plaintiff hereby re-alleges paragraphs 1 through 33 as if specifically set forth.

82. 15 U.S.C § 1681i(a)(4) provides that; In conducting any reinvestigation under
paragraph (1) with respect to disputed information in the file of any consumer, the
consumer reporting agency shall review and consider all relevant information
submitted by the consumer in the period described in paragraph (1)(A) with respect to

such disputed information.

83. Defendants are consumer reporting agencies as defined in 15 USC § 1681a(f).
84. Plaintiff is a “consumer” as stipulated under 15 U.S.C. § 1681a(c).
85. Defendants prepared, compiled, issued, assembled, transferred, published, and

otherwise reproduced consumer reports regarding Plaintiff as that term is defined in 15
USC 168 1a.

86. Defendants violated 15 U.S.C § 1681i(a)(4) by its conduct which includes, but
is not limited to, failing to review and consider all relevant information that it received

in Plaintiff's communications.

87. As a result of this conduct, the Plaintiff suffered actual damages.

88. Defendants’ conduct, actions, and inaction were willful, rendering it liable for
punitive damages in an amount to be determined by the Court pursuant to 15 U.S.C. §
1681n.

14
Case 1:21-cv-02102-WMR-CCB Document1 Filed 05/19/21 Page 15 of 21

89. The Plaintiff is therefore entitled to recover actual damages, statutory damages,
punitive damages, costs, and his attorney’s fees from the Defendants pursuant to 15

U.S.C. § 1681n and/or 15 U.S.C. § 1681o.

Count VI:
VIOLATION OF 15 U.S.C. § 16811(A)(5)(A) TREATMENT OF INACCURATE OR
UNVERIFIABLE INFORMATION
Against all Defendants

90. Plaintiff hereby re-alleges paragraphs 1 through 33 as if specifically set forth.

91. 15 U.S.C § 1681i(a)(5)(a) provides that; the consumer agency should promptly
delete that item of information from the file of the consumer, or modify that item of
information, as appropriate, based on the results of the reinvestigation; and promptly
notify the furnisher of that information that the information has been modified or

deleted from the file of the consumer.

92. Defendants are consumer reporting agencies as defined in 15 USC § 1681a(f).
93. Plaintiff is a “consumer” as stipulated under 15 U.S.C. § 1681a(c).
94. Defendants prepared, compiled, issued, assembled, transferred, published, and

otherwise reproduced consumer reports regarding Plaintiff as that term is defined in 15
USC 168 1a.

95. Defendants violated 15 U.S.C § 1681i(a)(5) by its conduct which includes, but is
not limited to, failing to delete any information that was the subject of Plaintiff's

disputes and that was inaccurate or could not be verified.

96. As a result of this conduct, the Plaintiff suffered actual damages.

15
Case 1:21-cv-02102-WMR-CCB Document1 Filed 05/19/21 Page 16 of 21

97. Defendants’ conduct, actions, and inaction were willful, rendering it liable for
punitive damages in an amount to be determined by the Court pursuant to 15 U.S.C. §
1681n.

98. The Plaintiff is entitled to recover actual damages, statutory damages, costs, and
his attorney’s fees from the Defendants in an amount to be determined by the Court
pursuant to 15 U.S.C. § 1681n and/or 15 U.S.C. § 1681o.

Count VH:
VIOLATION OF 15 U.S.C. § 1681I1(A)(5)(C) PROCEDURES TO PREVENT
KEAPPEARANCE

Against all Defendants
99. Plaintiff hereby re-alleges paragraphs 1 through 33 as if specifically set forth.
100. 15 U.S.C § 1681i(a)(5)(c) provides that; A consumer reporting agency shall

maintain reasonable procedures designed to prevent the reappearance in a consumer’s

file, and in consumer reports on the consumer, of information that is deleted pursuant

to this paragraph.
101. Defendants are consumer reporting agencies as defined in 15 USC § 1681a(f).
102. Plaintiff is a “consumer” as stipulated under 15 U.S.C. § 1681a(c).
103. Defendants prepared, compiled, issued, assembled, transferred, published, and

otherwise reproduced consumer reports regarding Plaintiff as that term is defined in 15

USC 1681a.

104. Defendants violated 15 U.S.C § 1681i(a)(5)(C) by its conduct which includes,
but is not limited to, failing to delete any information that was the subject of Plaintiff's

disputes and that was inaccurate or could not be verified.

16
Case 1:21-cv-02102-WMR-CCB Document1 Filed 05/19/21 Page 17 of 21

105. As a result of this conduct, the Plaintiff suffered actual damages.

106. Defendants’ conduct, actions, and inaction were willful, rendering it liable for
punitive damages in an amount to be determined by the Court pursuant to 15 U.S.C. §

1681n.

107. The Plaintiff is entitled to recover actual damages, statutory damages, costs,
and his attorney’s fees from the Defendants in an amount to be determined by the Court

pursuant to 15 U.S.C. § 1681n and/or 15 U.S.C. § 1681o.

Count VIII:
VIOLATION OF 15 U.S.C. § 16811(A)(6)(B)0ID) NOTICE OF RESULTS OF
REINVESTIGATION

Against all Defendants
108. Plaintiff hereby re-alleges paragraphs 1 through 33 as if specifically set forth.
109. 15 U.S.C § 1681i(a)(6)(b)(III) provides that; a notice , if requested by the

consumer, the consumer reporting agency shall provide a description of the procedure
used to determine the accuracy and completeness of the information shall be provided
to the consumer by the agency, including the business name and address of any
furnisher of information contacted in connection with such information and the

telephone number of such furnisher, if reasonably available.

110. Defendants are consumer reporting agencies as defined in 15 USC §
168 1a(f).

111. Plaintiff is a “consumer” as stipulated under 15 U.S.C. § 1681a(c).

17
Case 1:21-cv-02102-WMR-CCB Document1 Filed 05/19/21 Page 18 of 21

112. Defendants prepared, compiled, issued, assembled, transferred, published,
and otherwise reproduced consumer reports regarding Plaintiff as that term is defined

in 15 USC 1681a.

113. Defendants violated 15 U.S.C § 1681i(a)(6)(B)(iii) by its conduct which
includes, but is not limited to, failing to provide plaintiff a description of the procedure
used to determine the accuracy and completeness of the information despite persistence

requests made by Plaintiff.

114. As a result of this conduct, the Plaintiff suffered actual damages.

115. Defendants’ conduct, actions, and inaction were willful, rendering it
liable for punitive damages in an amount to be determined by the Court pursuant to 15

U.S.C. § 1681n.

116. Plaintiff is entitled to recover actual damages, statutory damages, costs,
and his attorney’s fees from the Defendants in an amount to be determined by the Court

pursuant to 15 U.S.C. § 1681n and/or 15 U.S.C. § 16810.

Count IX:
Defamation
Against all Defendants
117. Plaintiff hereby re-alleges paragraphs 1 through 33 as if specifically set forth.
118. Defendants published statements through writing using Plaintiffs personal

information to falsely reflect that Plaintiff was responsible for a federal tax lien, various
accounts, and deleting the accounts he was responsible for which proves plaintiff has

some good credit.

119. Defendants have published these reports each time a credit report on the
Plaintiff has been requested from any creditor, prospective credit grantors, furnishers

or other source.

18
Case 1:21-cv-02102-WMR-CCB Document1 Filed 05/19/21 Page 19 of 21

120. These statements are false in that they inaccurately reflect Plaintiffs
accounts and credit information and debt repayment history and paint Plaintiff as a

financially irresponsible and delinquent person.

121. Defendants knew the statements were false when made and had no factual
basis for making the statements, as Plaintiff notified them repeatedly that the above

information were inaccurate.

122. Nonetheless, Defendants continued to publish the false and negative

statements concerning Plaintiff's credit history up through the present time.

123. The written statements and publications constitute libel per se.

124. Despite the repeated notices from Plaintiff, Defendants have acted with
malice by failing to communicate the information provided to them by Plaintiff to all
creditors, prospective creditors, furnished of information and all entities to whom it

provides credit information concerning the Plaintiff.

125. The conduct of Defendants was a direct and proximate cause, as well as a
substantial factor in bringing about the serious injuries, damages and harm to Plaintiff.
As a result, Defendants are liable to compensate Plaintiff for the full amount of actual
damages, compensatory damages and punitive damages as well as such other relief

permitted under the law.

 

Count X:
DECLARATORY RELIEF
Against all Defendants
126. Plaintiff hereby re-alleges paragraphs 1 through 33 as if specifically set forth.
127. The Declaratory Judgment Act, 28 U.S.C. § 2201(a), provides that in “a case

of actual controversy within its jurisdiction . . . any court of the United States . . . may

19
Case 1:21-cv-02102-WMR-CCB Document1 Filed 05/19/21 Page 20 of 21

declare the rights and other legal relations of any interested party seeking such
declaration, whether or not further relief is or could be sought.” 28 U.S.C. § 2201(a).

128. As described above, this Court has jurisdiction over this matter, and therefore

may declare the rights of Plaintiff.

129. Plaintiff therefore seeks an order declaring Defendant’s practice unlawful,

and that Defendants’ are liable to Plaintiff for damages caused by that practice.

REQUEST FOR RELIEF

Plaintiff, request judgments against Defendants as follows:

A. For all recoverable compensatory, statutory, and other damages sustained by
Plaintiff, including disgorgement and all other relief allowed under

applicable law
B. For costs;

C. For both pre-judgment and post-judgment interest on an amount to be
decided at trial;

D. For appropriate injunctive relief, including public injunctive relief,
E. For treble damages insofar as they are allowed by applicable law
F. For appropriate individual relief as requested above;

G. For payment of attorneys’ fees and expert fees as may be allowable under

applicable law;

H. For such other and further relief, including declaratory relief, as the Court

may deem proper.

DEMAND FOR BENCH TRIAL

Plaintiff hereby demands a trial by jury on all issues so triable.

20
Case 1:21-cv-02102-WMR-CCB Document1 Filed 05/19/21 Page 21 of 21

RESERVATION OF RIGHTS

Plaintiff reserves its right to further amend this Complaint, upon completion
of its investigation and discovery, to assert any additional claims for relief against
Defendants or other parties as may be warranted under the circumstances and as

allowed by law.

Dated; May 19" 2021.

Respectively Submitted by;

 

Torri Hicks

CERTIFICATE OF SERVICE

This statement is to certify that, on May 19th, 2021, a copy of the
foregoing has been e-mailed to all parties who have agreed to accept service

electronically:

Richard B. Russell Federal Building

 

75 Ted Turner Dr SW #2211
Atlanta, GA 30303, United States is
Ke hb (vs
i Hicks, Pro Se
8171 Colquitt Rd Apt A
Atlanta, GA 30350

21
